The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claims 1-9 and 12 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 3, 2020 is being considered by the examiner.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities: 
Claim 1 recites several occurrences of the limitations “chosen from” and chosen as” which should be accordingly substituted for “selected from” and “selected as”.
Claim 8 recites the limitation ‘obtainable”. This rationale is applicable to polymer “obtainable” by a stated process because any variation in any parameter within the scope of the claimed process would change the polymer produced. One who made or used a polymer made by a process other than the process cited in the claim would have to produce a polymer using all possible parameters within the scope of the claim, and then extensively analyze each product to determine if this polymer was obtainable by a process within the scope of the claimed process. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The present application discloses a method for producing a ninhydrin-type sorbent based on monomers of the monomer of general formula (I):

    PNG
    media_image1.png
    212
    493
    media_image1.png
    Greyscale

containing a step of converting the structure defined in general formula (I) into
ninhydrin-type groups.
However, general formula (I) covers a plethora of different chemical
substances; e.g. it covers, among many others, the following substances:
dimethylvinylbenzene, diethyl-ethenylphthalate, ethenylphthalimide, ethenylo-
xylene-tetra-tert-butylether, ethenylindene, ethenylindane, ethenylindane-1-
one or ethenylindanedione.
These substances are chemically very different and belong to different
chemical classes. In order to convert these different substances into ninhydrin-type groups, which is an essential step in carrying out the invention of the present application, different synthesis routes are required. The description of the present application discloses for the case of ethenylindan-1-one the exact synthesis route of converting it into ninhydrin-type groups including all necessary steps.
Additionally, table 1 of the description of the present application also defines
the conversion method for ninhydrin-type monomers (where no conversion is
necessary) and for ninhydrin-type monomers with bound urea (where only a
simple acidic reconstitution of the ninhydrin moiety is required).
Furthermore, table 1 and the description of the present application disclose how to carry out the step of conversion to ninhydrin for monomers of the indanone type, the indene type and the phthalic ester type. 
However, for all other cases, the description does not disclose the necessary
steps to carry out the invention in a way sufficiently clear and complete for it to be carried out by a person skilled in the art.
For example, monomers such as dimethyl vinylbenzene (vinyl xylene), oxylene-
tetra-tert-butylether or vinyl phthalimide no conversion method is disclosed. It is also clear that these exemplary compounds fall under very different classes than the indenes, indanones or phthalic esters mentioned above and that the conversion methods defined in table and the description of the present application are not applicable to these compounds.
Several reaction types are mentioned in the description of the present invention (e.g. oxidation, halogenation, alkylation and/or hydrolysis; see for example claim 6) without providing any information how to carry out these reactions for which types of monomers. All of these reaction types are merely generic terms and can be carried out in many different ways for different compounds. For example, several methods for oxidation are mentioned in the description of the present application, e.g. Swern-, Dess-Martin- Corey-Kim, Oppenauer- and Kornblum-oxidation (page 19, line 31 through page 20, line 3), without however providing any information which oxidation has to be applied to which type of monomer. Furthermore, these reactions are partially defined as optional steps, for example in claim 6, without any indication when these optional steps might be necessary.
Overall, for a given monomer according to general formula (I), in order to carry out the invention, notably to carry out the step of synthesizing ninhydrin groups, a person skilled in the art would have to the following:
- find out if an alkylation is necessary and if yes, find out which alkylation method is suitable for the given monomer,
- find out if a halogenation is necessary and if yes, find out which halogenation method is suitable for the given monomer,
- find out if an oxidation is necessary and if yes, find out which oxidation method is suitable for the given monomer, including but not limited to Swern-, Dess-Martin- Corey-Kim, Oppenauer- or Kornblum-oxidation.
This amounts to carrying out a research programmer and thus, presents an
undue effort to a person skilled in the art. A person skilled in the art does therefore not know how to carry out the invention on the basis of the application documents, except for the cases of indene-, indanone- and phthalic ester-type monomers, ninhydrin-type monomers and ninhydrin-type monomers with bound urea; as described above. In all other cases, a person skilled in the art is not able to find out by experimentation without undue burden or an inventive effort.
The subject-matter of claim 1 is not supported by the description as required
because its scope is broader than justified by the description and drawings. As described above, the description of the present application does not disclose the step of converting the monomer groups into ninhydrin groups in a way sufficiently clear and complete for it to be carried out by a person skilled in the art, except for the cases of indene-, indanone and phthalic ester-type monomers, ninhydrin-type monomers and ninhydrin-type monomers with bound urea.
However, since claim 1 also comprises other monomers than these exceptions, the method for producing a ninhydrin-type sorbent as defined in claim 1 is not covered by the description.
Furthermore, step iii) of converting polymerized monomers of general formula (I) that are not ninhydrin-type monomers into ninhydrin-type monomer as defined in claim 1 is defining the method step only by the result to be achieved. In this instance, however, such a formulation is not allowable because it is possible to define the subject-matter in more concrete terms, viz. in terms of which method steps have to employed in
order to reach the desired result.
Similarly, the subject-matter of claims 7-9 does not meet the requirements in that the matter for which protection is sought is not defined. The claims attempt to define the subject-matter in terms of the results to be achieved. i.e. by the fraction of ninhydrin-type moieties in the polymer and by the urea binding capacity. In this instance, however, such a formulation is not allowable because it appears possible to define the subject-matter in more concrete terms, viz. in terms of how the effect is to be achieved.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “may be” which render the claim indefinite and state why such term or limitation renders the claim indefinite because the scope of the claimed subject matter cannot be determined by one having ordinary skill in the art.
Claims 4 and 6 are rejected because of the following informalities: the use of the phrase “preferably” to link a broad range of values with a narrow range of values renders the claims awkward and not in the compliance with the current US practice. It is not clear which range controls the actual metes and bounds of the claimed subject matter. It is suggested to put preferable range in the dependent claims. Appropriate correction is required.
Regarding claims 4 and 6, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation “The method according to claim 1, wherein in step iii) more than 30%...of the monomers of general formula (I) are converted into ninhydrin-type monomers”, and the claim also recites “35%, 40%, 45%, 50%, 55%, 60%, 65%, 70%, 75%, 80%, 85%, 90%, 95%, or 100%” which are the narrower statements of the range/limitation; claim 9 recites the broad recitation” Ninhydrin-type sorbent according to claim 8, wherein at least 30%… of the polymerized monomers is a ninhydrin-type monomer”, and the claim also recites “35%, 40%, 45%, 50%, 55%, 60%, 65%, 70%, 75%, 80%, 85%, 90%, 95%, or 100%” which are the narrower statements of the range/limitation. The claims 7 and 9 are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The applied reference has a common assignee and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Claims 1-6, 8, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over by Smakman’200 (U.S. Patent 4,897,200).
Smakman’200 is regarded as being the prior art closest to the subject-matter of claim 1, and discloses (example 1 and claims 24-33) a method of making a ninhydrin-type sorbent comprising the steps of providing a styrene-co-divinylbenzene polymer that is subsequently converted into a ninhydrin-type polymer by a series of chemical reactions.
With regard to the limitations of claims 1-6, 8, and 12, Smakman’200 discloses a ninhydrin-type sorbent (obtained in examples 1 and 2), wherein the sorbent has a urea binding capacity of 1.4 mmol urea per gram of sorbent (example 1 has a urea binding capacity of 1.68 and example 2 of 2.05 mmol; calculated from the values disclosed in table 1 by dividing these values by the molecular weight of urea of 60.06 g/mol in order to convert the units from g urea/kg sorbent into mmol/g of sorbent).
Furthermore, Smakman’200 discloses compounding the sorbent into a composition suitable for oral administration, e.g. by optionally adding a pharmaceutically acceptable excipient (a semi-permeable wall), in order to use it as a medicament for use in a treatment of a disease associated with the accumulation of urea (a preparation for reducing the amount of urea, suitable for oral administration) (col. 5, lines 18-28).
Smakman’200 discloses a method of preparation comprises the following steps: 
1. a macromolecular material with aromatic ring systems is reacted with an acid halide containing 3-5, preferably 3, carbon atoms; 
2. the resulting carbonyl compound is in accordance with the Willgerodt or Willgerodt-Kindler reaction with sulphur and ammonia and/or an amine at a temperature between 500 and 2500C., preferably between 800 and 2200C., converted into an amide; 
3. the amide obtained is hydrolyzed; 
4. the carboxylic acid thus prepared is directly cyclized with the aid of, for instance, polyphosphoric acid or after conversion into the acid halide cyclized by means of a Friedel Crafts reaction; after which 
5. the cyclized product prepared is oxidized with the aid of one of the afore-mentioned oxidizing agents to give the material with polycarbonyl units. 
Another suitable method or preparing a material having covalently bonded polycarbonyl units consists in that: 
1. a macromolecular material with aromatic ring systems is acylated with a ω-halogen carboxylic acid halide containing 3-5, preferably 3, carbon atoms; 
2. the halide prepared is cyclized, for instance using a strong acid such as sulphuric acid and 
3. the cyclized product is oxidized with the aid of one of the aforementioned oxidizing agents to give the material with polycarbonyl units. 
A third method suitable for the preparation of the material according to the invention consists in that: 
1. a macromolecular material with aromatic ring systems is reacted with a 1,3-dihalogen acetone, preferably a 1,3-dichloroacetone, preferably in the presence of a Friedel Crafts catalyst and 
2. the product thus prepared is oxidized using the afore-mentioned oxidizing agents to give the material with polycarbonyl units (col. 3, lines 64 through col. 4, line 36). 
Smakman’200 is regarded as being the prior art closest to the subject-matter of claim 1, and discloses (example 1 and claims 1-5) a method of making a ninhydrin-type sorbent comprising the steps of providing a styrene-co-divinylbenzene polymer that is subsequently converted into a ninhydrin-type polymer by a series of chemical reactions.
The subject-matter of claim 1 therefore differs from Smakman in that it comprises providing a monomer of general formula (i) which9 is polymerized and subsequently converted into a ninhydrin-type polymer by one or more chemical reactions 
No technical effect has been shown to be associated with this different method of production. The problem to be solved by the present invention may be regarded as providing an alternative method of making a ninhydrin type polymeric sorbent.
The solution to this problem proposed in claim 1 of the present application is considered as involving an inventive step (Article 33(3) PCT), because starting from a monomer of general formula (I) is neither disclosed nor suggested in the available prior art.
	With regard to the limitations of claim 8, Smakman’200 does not disclose the ninhydrin-type sorbent obtainable by the method according to claim 1, wherein the sorbent has a urea binding capacity of more than 2.1 mmol urea per gram of sorbent. 
With regard to a predetermined urea binding capacity of more than 2.1 mmol urea per gram of sorbent instantly claimed in claim 8, Smakman’200 is silent about it. However, in view of substantially identical monomers, polymerizing the provided monomer to obtain a polymer; and iii) converting polymerized monomers of general formula (I) for obtaining a ninhydrin-type sorbent between Smakman’200 and instant claims, and that the ninhydrin-type sorbent obtainable by the method according to claim 1, it is the Examiner’s position that Smakman’200’s polyimide inherently possesses this property. Since the USPTO does not have equipment to do the analytical test, the burden is now shifted to the applicant to prove otherwise. In re Fitzgerald 619 F 2d 67, 70, 205 USPQ 594, 596 (CCPA 1980).  
Even assuming that the claims are not anticipated by the reference, it would have been obvious to one of ordinary skill in the art to make the ninhydrin-type sorbent having a urea binding capacity of more than 2.1 mmol urea per gram of sorbent because it appears that the reference generically embrace the claimed subject matter and the person of ordinary skill in the art would have expected all embodiments of the reference to work. Applicants have not demonstrated that the differences, if any, between the claimed subject matter and the subject matter of the prior art examples give rise to unexpected products. 	
Since the USPTO does not have proper equipment to do the analytical test, the burden is now shifted to the applicant to prove otherwise. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
With regard to the limitations of claim 12, Smakman’200 discloses (Figure 1) a method for removing nucleophilic waste solutes from a fluid, comprising the steps of:
i) providing a fluid comprising nucleophilic waste solutes (blood containing urea), 
ii) contacting said fluid with a dialysis fluid through a membrane (blood is contacted with the dialysate via membrane (2)), wherein the dialysis fluid is in contact with a ninhydrin-type sorbent (the dialysate is contacted with the sorbent in regeneration compartment (10)), and
iii) optionally, recovering the fluid (the blood is feed back into the patient via line (6)).
The regeneration chamber (10) is considered to be a cartridge.
Smakman’200 also discloses a dialysis device (Figure 1; an artificial kidney (1); col. 5, lines 38-64).
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Smakman’200 (U.S. Patent 4,897,200) as applied to claims 1-6, 8 and 12 above and further in view of Smakman et al. "Urea removal by means of direct binding", Clinical Nephrology, vol. 26, 1986, pp. S58-S62.
With regard to the limitations of claims 4 and 9, Smakman’200 does not disclose the percentage of the monomers of general formula (I) in step iii) are converted into ninhydrin-type monomers and the percentage of the polymerized monomers which are ninhydrin-type monomers.
However, Smakman discloses that in the product of Smakman’200 55% of the phenyl groups are converted into ninhydrin groups, which is within the claimed range (page S60, right column, last paragraph).
Both references are analogous art because they are from the same field of endeavor concerning new methods for producing a ninhydrin-type sorbent.
Therefore, it would have been obvious to one having ordinary skill in the art before filing date of the claimed invention to adjust the percentage of the monomers of general formula (I) in step iii) are converted into ninhydrin-type monomers and the percentage of the polymerized monomers as taught by Smakman in Smakman’s method for producing a ninhydrin-type sorbent with reasonable expectation of success, and thus to arrive at the subject matter of instant claims 7 and 9.
      It is noted that the percentage of the monomers of general formula (I) in step iii) are converted into ninhydrin-type monomers and the percentage of the polymerized monomers which are ninhydrin-type monomers are result effective variables, and therefore, it is within the skill of those skilled in the art to find the optimum value of a result effective variable, as per In re Boesch and Slaney 205 USPQ 215 (CCPA 1980): Discovery of optimum value of a result effective variable in known process is ordinarily within the skill in the art and would have been obvious.     


It is well settled that the Applicants have to use the closest prior art to run a consecutive “back-to-back” test to show unexpected results, if any. “Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other”. In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984).   
	         Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.”). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). See MPEP 716.01(c).



	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764